DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2020 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikido et al. (2012/0120294).							Re claim 1, Nishikido teaches an array substrate (Fig. 7), comprising: 		.
Re claim 2, Nishikido teaches the array substrate as claimed in claim 1, wherein the first film layer (123) is disposed at the bottom portion of the wiring layer (108), and the second film layer (122) is disposed adjacent to the first film layer (123) and is located on a bottom portion (Fig. 7) of the first film layer (123).
Re claim 3, Nishikido teaches the array substrate as claimed in claim 1, wherein the non-wiring layer (118, 119, 123, 122, 121) further comprises a third film layer (118), the third film layer (118) is disposed on a top portion (Fig. 7) of the non-wiring layer (118, 119, 123, 122, 121), the first film layer (123) is disposed adjacent to the third film layer (118) and is located on a bottom portion of the third film layer (118), and the second film layer (122) is disposed adjacent to the first film layer (123) and is located on a bottom portion of the first film layer (123).
Re claim 4, Nishikido teaches the array substrate as claimed in claim 1, wherein the non-wiring layer (118, 119, 123, 122, 121) further comprises a third film layer (121), the first film layer (123) is disposed on a top portion of the non-wiring layer (118, 119, 123, 122), the second film layer (122) is disposed adjacent to the first film layer (123) 
Re claim 7, Nishikido teaches the array substrate as claimed in claim 1, wherein a material of the second film layer (122) is one of silicon oxide, silicon nitride, or indium tin oxide (122 [10], “silicon oxide film”).
Re claim 8, Nishikido teaches the array substrate as claimed in claim 1, wherein the refractive index of the second film layer ranges from 1.4 to 2.1 (122, [48], “silicon oxide film”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikido et al. (2012/0120294) in view of Miyata et al. (2019/0027518)
Re claim 9, Nishikido does not explicitly teach a display panel, comprising the array substrate as claimed in claim 1.
Miyata teaches wherein a liquid crystal display panel or an organic EL (Electro Luminescence) panel, displays a moving image or a still image taken by the solid-state image pickup device [59].									Therefore, it would have been obvious to one of ordinary skill in the art as of the .
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 5, Nishikido teaches the array substrate as claimed in claim 4, 		yet remains explicitly silent to wherein a through hole is provided at a layer being the lowest within the non-wiring layer and the through hole is configured to enhance light transmittance of the non-wiring layer.							Claim 6 is objected to for at least depending from objected claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang (2017/0170199), Figs. 1-7; Nakamura (2007/0188689), Figs. 1-10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.				Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        

/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        12/3/21